      Case 1:19-cv-10578-AJN-SDA Document 236 Filed 03/29/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Ashu Shukla,                                                               3/29/2021

                                Plaintiff,
                                                            1:19-cv-10578 (AJN) (SDA)
                    -against-
                                                            ORDER
 Deloitte Consulting LLP,

                                Defendant.


STEWART D. AARON, United States Magistrate Judge:

         WHEREAS, the deadline for the parties to comply with the provisions of my February 11,

2011 Order (filed at ECF No. 208) is now set for Monday, April 5, 2021 (see ECF No. 217).

         NOW, THEREFORE, it is hereby ORDERED that, on Monday, April 12, 2021, Plaintiff and

Defendant each shall file a letter regarding the parties’ compliance with the provisions of my

February 11, 2011 Order.

SO ORDERED.

Dated:          New York, New York
                March 29, 2021

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
